Citation Nr: 0712370	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-41 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
both disabilities, effective from March 26, 2003.  The 
hearing loss was assigned an initial noncompensable (zero 
percent) rating, while the tinnitus was assigned a 10 percent 
rating.

The veteran appealed, contending that higher ratings were 
warranted for both disabilities.  He did not disagree with 
the effective date assigned for the establishment of service 
connection for the disabilities.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  VA audiological evaluations consistently reflect Level II 
hearing for the left ear, and Level II and III hearing for 
the right ear.

3.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

4.  The assignment of separate disability ratings for 
bilateral tinnitus is legally precluded.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
veteran's bilateral hearing loss are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2006).

2.  There is no legal basis for the assignment of an initial 
schedular evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In regard to the veteran's tinnitus claim, for the reasons 
detailed below the Board concludes that this claim must be 
denied as a matter of law.  In Manning v. Principi, 16 Vet. 
App. 534 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that the aforementioned duties 
to assist and notify have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  Similarly, VA's General 
Counsel has held that VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim, or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004.

With respect to the hearing loss claim, the Board notes that 
the Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice regarding this case by a letter 
dated in April 2003, which is clearly prior to the January 
2004 rating decision that is the subject of this appeal.  He 
was sent additional notification by a November 2004 letter.  
Taken together, these letters informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  For example, by statements dated in January 2005 and 
April 2007, the veteran's accredited representative cited to 
relevant portions of 38 C.F.R. Part 4 regarding increased 
rating claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Moreover, it does not appear the veteran has contended that 
his case has been prejudiced by inadequate notice on the part 
of VA.

The Board acknowledges that the notification provided to the 
veteran did not include the specific information on 
disability rating(s) and effective date(s) discussed by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, for the reasons detailed below the Board 
concludes that the benefits sought on appeal must be denied.  
Moreover, the Court recently held in Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007), that it will not 
presume prejudice in those situations where a first element 
notice error occurs and the claim is subsequently 
substantiated, i.e., service connection is awarded, and an 
initial rating and effective date is assigned.  Thus, the 
Board concludes that there is no prejudice by its decision to 
proceed with the adjudication of this claim, and that any 
deficiency regarding the type of notification discussed in 
Dingess/Hartman has been rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  Nothing in the 
record indicates the veteran has identified the existence of 
any relevant evidence that is not of record.  Further, he had 
the opportunity to present evidence and argument in support 
of his case.  As part of his November 2004 Substantive 
Appeal, he indicated that he did not desire a Board hearing 
in conjunction with this appeal.  Moreover, he was accorded 
VA audiological examinations in May 2003 and September 2004.  

The Board acknowledges that the veteran's representative 
criticized these examinations in an April 2007 statement.  
Specifically, it was contended that the use of a soundproof 
room for hearing tests precluded evaluation of his hearing 
"under the ordinary conditions of life."  However, the 
representative also acknowledged that a VA procedural 
handbook requires that VA hearing tests be conducted in 
soundproof rooms.  See also 38 C.F.R. § 4.85(a); 59 Fed. Reg. 
17,296 (Apr. 12, 1994) (Examinations will be conducted in a 
controlled environment).  Moreover, the regulations recognize 
that in certain exceptional circumstances examinations in a 
controlled environment would not adequately portray the level 
of hearing impairment under ordinary conditions of life, and, 
for that reason, VA adopted 38 C.F.R. § 4.86 to evaluate 
those exceptional patterns of hearing loss.  As detailed 
below, these regulatory provisions are not for application in 
the instant case.

In view of the foregoing, the Board finds that the duty to 
assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


I.  Hearing Loss

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average puretone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

In this case, as detailed below, VA audiological evaluations 
do not reflect that the pure tone threshold at each of the 
four specified frequencies is 55 decibels or more, nor is the 
average puretone threshold 30 decibels at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Consequently, the provisions 
of 38 C.F.R. § 4.86 are not for application in the instant 
case.

Here, the veteran was accorded VA audiological examinations 
in May 2003 and September 2004.  The May 2003 evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
70
75
65
61
LEFT
45
75
75
75
68


Speech recognition scores were 92 percent for the right ear, 
and 100 percent for the left ear.  These results correspond 
to Level II hearing for both ears under Table VI, which in 
turn corresponds to the current noncompensable rating under 
Table VII.

The subsequent September 2004 VA audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
70
75
70
63
LEFT
50
75
70
75
68


Speech recognition scores were 88 percent for the right ear, 
and 92 percent for the left ear.  These results continue to 
show Level II hearing for the left ear, and Level III hearing 
for the right ear.  Nevertheless, these results continue to 
correspond to a noncompensable rating under Table VII.

In addition, the Board notes that private audiogram reports 
dated in April 2003 and July 2004 were submitted in support 
of the veteran's claim.  However, even though the latter 
examination noted that speech recognition scores were based 
upon a Maryland CNC test, as required by 38 C.F.R. § 4.85(a), 
the results are inconsistent with those of the VA 
audiological evaluations.  Moreover, as it cannot be 
confirmed that these private audiograms were conducted 
pursuant to the criteria mandated by VA for such evaluations, 
the Board finds that they are not for consideration in the 
instant case, and, even if they were, the aforementioned VA 
audiological evaluations are entitled to more weight 
regarding the severity of the veteran's hearing loss.  

Based on the foregoing, the Board finds that the competent 
medical evidence of record does not indicate any distinctive 
periods where the veteran met or nearly approximated the 
criteria for a compensable rating for his service-connected 
bilateral hearing loss.  Thus, the veteran is not entitled to 
a compensable rating, to include a "staged" rating pursuant 
to Fenderson, supra.

II.  Tinnitus

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus, which is currently 
evaluated as 10 percent disabling.  He and his representative 
essentially contend that separate 10 percent ratings should 
be assigned for tinnitus in each ear.

As will be described below, this issue has been the subject 
of significant litigation in recent years.

On April 22, 2005, the Secretary of VA directed the Board to 
stay action on all appeals involving an increased rating for 
tinnitus pending the outcome of the Secretary's appeal to the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) of the decision of the Court in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The Federal Circuit 
issued its decision in Smith on June 19, 2006.  Shortly after 
the Federal Circuit's decision, on July 10, 2006, the 
Secretary lifted the stay.  Accordingly, the Board may 
proceed to adjudicate the veteran's increased rating claim.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. § 4.85-
4.87 (2002)).  The regulation was again revised in May 2003, 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability.  [As discussed below, 
until recently this was a matter of some dispute.]

        10% Tinnitus, recurrent.

Note:  A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.

        10% Tinnitus, recurrent.

Note (1):  A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2):  Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).

In this case, the veteran filed his claim of entitlement to 
service connection for tinnitus in March 2003, prior to the 
aforementioned revision to Diagnostic Code 6260.  Where, as 
here, a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so.  See VAOGCPREC 7-2003; see also 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 117 (1997).

Therefore, both versions of the regulation are potentially 
applicable to his claim. However, as will be explained in 
greater detail below, under all versions of the regulation, 
the maximum rating which is available for tinnitus is 10 
percent.

The current version of Diagnostic Code 6260, effective June 
13, 2003, makes it clear that a single evaluation of 10 
percent for tinnitus will be assigned "whether the sound is 
perceived in one ear, both ears, or in the head."  That 
version has never been in dispute.  The Smith case revolved 
around the matter of whether the previous version of 
Diagnostic Code 6260 (which as indicated above is applicable 
to this veteran's appeal) allowed for separate 10 ratings for 
tinnitus in each ear.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) 
and the pre-1999 and pre-2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  However, in Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit reversed the Court's 
holding in Smith, concluding that the Court erred in not 
deferring to the VA's interpretation of Diagnostic Code 6260, 
which is that a veteran is entitled only to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.  See also 38 U.S.C.A. § 
7252(b) (West 2002) (commanding that "the Court may not 
review the schedule of ratings for disabilities . . . or any 
action of the Secretary in adopting or revising the rating 
schedule"); Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 
2004) (holding that the Secretary's discretion over the 
rating schedule is "insulated from judicial review," with one 
recognized exception limited to constitutional challenges).

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 10 
percent.  The arguments of the veteran and his representative 
are inapposite to the Federal Circuit's holding.  As there is 
no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).



III.  Extraschedular Rating

In this case, the veteran's representative contended in the 
April 2007 statement that he was entitled to an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
That regulation provides that in exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided 
the case presents such an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Here, it does not appear from either the January 2004 rating 
decision or the October 2004 Statement of the Case that the 
RO explicitly considered whether an extraschedular rating was 
warranted.  Although the Board may not assign an extra-
schedular rating in the first instance because the authority 
for doing so is vested in a particular VA official, the Board 
may consider whether remand to the RO for referral to those 
officials is warranted.  Bagwell v. Brown, 9 Vet. App. 337 
(1996) (holding that Board is precluded from assigning an 
extra-schedular rating in the first instance, but the Board 
is not precluded from considering whether referral to the VA 
officials is warranted); see also VAOPGCPREC 6-96.

In this case, there is no indication in the record that the 
veteran was hospitalized for either his hearing loss or his 
tinnitus during the pendency of this case.  As such, it has 
not resulted in frequent periods of hospitalization.  
Moreover, there are no specific examples that either 
disability resulted in marked interference with employment.  
In fact, the veteran reported a detailed work history at his 
VA audiological evaluations, including jobs such as driving a 
truck, working on a loading dock, and as an elevator 
inspector.

The representative contended in the April 2007 statement that 
the provisions of 38 C.F.R. § 3.321(b)(1) do not limit 
consideration of an extraschedular rating only to the 
examples of frequent periods of hospitalization and marked 
interference with employment.  However, the only exceptional 
or unusual circumstance(s) the representative identified as 
supporting an extraschedular rating is the aforementioned 
contention that use of a soundproof room for hearing tests 
precluded evaluation of his hearing "under the ordinary 
conditions of life."  The Board has already rejected this 
argument as this type of testing is mandated by VA rules.  
Moreover, the Board also determined that the medical evidence 
did not indicate an exceptional pattern of hearing loss for 
consideration of 38 C.F.R. § 4.86.  Accordingly, this does 
not warrant consideration of an extraschedular rating.

For these reasons, the Board concludes that referral of the 
veteran's case for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


